Citation Nr: 1220991	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-17 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral hammer toes of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Medical records reflect various low back disabilities.  For example, a June 2008 VA examination report includes a diagnosis of lumbar strain.  The Veteran contends that his current low back disability is related to his service-connected bilateral hammer toes of the feet.

The physician assistant who conducted the June 2008 VA examination opined that the Veteran's current low back disability was not likely ("less likely than not") related to his service-connected hammer toes.  He reasoned that hammer toes could cause painful and irregular walking and that the Veteran had demonstrated such symptomatology since the hammer toes were diagnosed in 1966.  However, he had not developed problems with his low back until 1977, at which time he sustained a low back strain.  There was no further evidence of problems with his low back prior to that time.  Also, the Veteran demonstrated a normal gait during the June 2008 examination.

The June 2008 opinion is inadequate because it is limited to whether the current low back disability was "caused" by the service-connected hammer toes.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310 (2011).

The examiner also did not provide any opinion as to whether the Veteran's current low back disability was directly related to service.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Furthermore, although the examiner addressed the etiology of the diagnosed low back strain, he did not acknowledge or discuss the June 2008 X-ray findings of lumbar degenerative changes.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Evidence included in the Veteran's claims file, such as a May 2007 letter from the Social Security Administration (SSA) included among his paperless records in the Virtual VA system, indicates that he was granted SSA disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

In a September 1996 claim for non service-connected pension benefits (VA Form 21-527), the Veteran reported that he was receiving regular outpatient treatment for back problems at the VA Medical Center in Bath, New York (VAMC Bath).  The VA treatment records from this facility included in the claims file are dated until July 1996 and from March 2005 to April 2009.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

A March 1996 VA treatment record includes a report by the Veteran of treatment for back problems at a private chiropractor.  Also, he reported during the June 2008 VA examination that he was first treated for back symptoms by a chiropractor in 1977.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Any additional private treatment records pertaining to treatment for a low back disability are directly relevant to the issue on appeal.  A remand is also necessary to attempt to obtain any additional relevant private treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any private medical facility where he has received post-service treatment for a low back disability, especially the private chiropractors identified in the March 1996 VA treatment record and during the June 2008 VA examination.  He should also be asked to include the dates of any such treatment.

The Veteran should also be asked to complete authorizations for VA to obtain all records of his treatment for a low back disability from any sufficiently identified private treatment provider.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

2.  Contact SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for a low back disability from VAMC Bath from July 1996 to March 2005 and since April 2009, and from any other sufficiently identified VA facility.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

4.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA and any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current low back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disability (any low back disability diagnosed since March 2008) had its onset in service or in the year immediately following service or is otherwise the result of a disease or injury in service. 

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disability (any low back disability diagnosed since March 2008) was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected bilateral hammer toes of the feet.

If the Veteran's current low back disability was aggravated by his service-connected hammer toes, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

In formulating the above opinions, the examiner must acknowledge and comment on the significance of all low back diagnoses provided since March 2008 (including the June 2008 diagnoses of degenerative changes of the lumbar spine and lumbar strain) and the Veteran's reported post-service motor vehicle accident. 

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.
5.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


